Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 12/28/2020 is acknowledged.  Claims 1-2, 5, 7, 13, 15, 20, 23, 26, 28, 32 and 37 are pending.  Claims 26, 28, 32 and 37 are withdrawn from consideration.  Claims 1-2, 5, 7, 13, 15, 20 and 23 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 12/28/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 26, 28, 32 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1-2, 5, 7, 13, 15, 20, 23 of group 1 were elected in the reply filed on 12/28/2020.   Applicant elects the following species: Claim 15: SEQ ID NO:30 (A1) and SEQ ID NO: 32 (A2). 


Drawings Objections
The drawings are objected to because Figure 3 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show 


Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 11/06/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:    
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraphs [00167], [00168] and pages 63 and 64). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Appropriate correction is required.


Claim Objections 
Claims 15, 20 and 23 are objected to for the following informalities:
Claims 15, 20 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 5, 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al. “Hu” (WO2016022071) in view of Huzly et al. “Huzly” (Euor Survelliance, 2016, 21(16):1-4).
	The claims are directed to an assay system comprising a porous matrix comprising at least three zones, Zone A, Zone B, and Zone C, wherein Zone A comprises a binding construct that binds to a Zika virus (ZIKV) protein and does not bind to a Dengue virus (DENV) protein, wherein the binding construct is not bound to a Zika virus, Zone B comprises a binding construct that binds to a ZIKV protein and does not bind to a DENV protein, wherein the binding construct is bound to a Zika virus, and Zone C comprises a secondary antibody which binds the binding construct of Zone A and Zone B.
	Regarding claims 1, 13, Hu discloses an assay system) comprising a porous matrix comprising at least three zones, Zone A, Zone B, and Zone C (The present invention provides a MULTIPLEX based "point of care test" (POCT) for detection and differentiating of a subject into primary and secondary infections and/or acute or recent most infection who has had exposure to a dengue virus or immunological relative thereof or who is caring anti-dengue lgG against a dengue virus antigen due to previous exposure, Para. [00051]; ), wherein Zone A comprises an antibody or antigen-binding fragment thereof that binds to a specific flavivirus, wherein the antibody or antigen binding fragment thereof is not 
Zone B comprises an antibody or antigen-binding fragment thereof that binds to a specific flavivirus, wherein the antibody or antigen binding fragment thereof is bound to the flavivirus (The method further comprising: (a) providing a solid support having a first end and a second end; (b) immobilizing the anti-human antibodies on the solid support, the anti-human antibodies are immobilized separately and spaced apart from each other along the solid support; (c) immobilizing the flavivirus antigen on the second end of the solid support, the flavivirus antigen capable of binding to the bound human antibodies; (c) loading the sample on the first end of the solid support, the sample contacting the anti-human antibodies as it travels along the solid support in a first direction along the solid support and towards the second end; and (d) loading a buffer on the second end of the solid support adjacent or on the flavivirus antigen such that the buffer solution solubilize the flavivirus antigen as it travels along the solid support in a second direction opposite the first direction, wherein the presence of the complex formed on the solid support is detected by the labelled moiety, Para. [00027]; The assay involves allowing reaction or contact between the 
Hu does not explicitly disclose the antibody binds to a Zika virus (ZIKV) protein and does not bind to a Dengue virus (DENV) protein.
Huzly, however, teaches an anti-Zika virus antibody assay that does not bind to a DENV protein (The ZIKV lgG ELISA was positive or borderline in six of 10 samples from Brazilian patients with clinical and laboratory-confirmed acute ZIKV infection (Table 1). The first sample of a German tourist tested ZIKV lgG-negative, but was ZIKV lgG-positive one year after acute ZIKV infection (past ZIKV infection, Table 1). No lgG ELISA reactivity above the threshold for positivity was seen in any of the potentially cross reacting samples, Pg. 2, right column, final paragraph; Table 1 discloses Serological test results for different cohorts using the ZIKV lgG ELISA where 10 patients with Dengue virus infection tested negative using a ZIKV lgG ELISA).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, modified Hu discloses the assay system of claim 1, wherein the porous matrix comprises nitrocellulose of polyvinylidene fluoride (PVDF) (Preferably, the solid support is a nitrocellulose membrane, Para. [000491).
Regarding claim 5, modified Hu discloses the assay system of claim 1, wherein Zones A to C are arranged along a horizontal axis, wherein each of Zones A to C is flanked by an intervening zone of the porous matrix lacking the antibody or antigen-binding fragment thereof (The method may further comprise: (a) providing a solid support having a first end and a second end; (b) immobilizing the flavivirus specific immunogenic components on the solid support, the flavivirus specific immunogenic components are immobilized separately and spaced apart from each other along the solid support, Para. [00018]; Figure 6 shows a schematic diagram of a device that uses the double chamber reverse flow device. As can be seen, there are two reaction chambers having windows: an antibodies chamber and an antigen chamber, Para. (000177]; Preferably, the solid support is a nitrocellulose membrane, Para. [000491).
Regarding claim 7, with respect to the backing being positioned below the porous matrix, the sample application pad, the conjugate zone and the wick, since the Office does not have the facilities for examining and comparing applicants'  protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648